     Case 2:20-cv-02305-TLN-KJN Document 24 Filed 03/01/21 Page 1 of 2


1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9        EASTERN DISTRICT OF CALIFORNIA – SACRAMENTO DIVISION
10
11   MARY NARVAEZ, individually and       Case No. 2:20-cv-02305-TLN-KJN
     on behalf of all others similarly
12   situated,                            Hon. Troy L. Nunley
                                          Magistrate Judge Kendall J. Newman
13              Plaintiff,
                                          ORDER GRANTING JOINT
14        v.                              STIPULATION TO EXTEND
                                          WEBMD’S TIME TO RESPOND TO
15   WEBMD LLC and MOUSEFLOW,             FIRST AMENDED CLASS ACTION
     INC.,                                COMPLAINT
16
                Defendants.
17                                        Current response date:               March 2, 2021
                                          New response date:                    April 1, 2021
18
                                          FAC Filed:                      February 16, 2021
19                                        Complaint Served:              November 30, 2020
20
21
22
23
24
25
26
27
28
                                           ORDER GRANTING JOINT STIPULATION TO EXTEND WEBMD’S
                                                   TIME TO RESPOND TO FIRST AMENDED COMPLAINT
                                                                    CASE NO. 2:20-cv-02305-TLN-KJN
     Case 2:20-cv-02305-TLN-KJN Document 24 Filed 03/01/21 Page 2 of 2


1          The Court, having reviewed Plaintiff and defendant WebMD LLC’s joint
2    stipulation and finding good cause therefor, hereby ORDERS as follows:
3          1.    WebMD will file its responsive pleading to the Amended Complaint in
4                this action on or before April 1, 2021.
5          2.    Plaintiff will file any opposition to a motion to dismiss from WebMD
6                on or before April 26, 2021.
7          3.    WebMD will file any reply on or before May 10, 2021.
8          4.    The hearing date for WebMD’s anticipated motion to dismiss will be
9                May 27, 2021.
10
11         IT IS SO ORDERED.
12
     Dated: March 1, 2021
13
                                                        Troy L. Nunley
14                                                      United States District Judge

15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             -2-
                                                ORDER GRANTING JOINT STIPULATION TO EXTEND WEBMD’S
                                                        TIME TO RESPOND TO FIRST AMENDED COMPLAINT
                                                                         CASE NO. 2:20-cv-02305-TLN-KJN
